Case 08-32228-mvl13 Doc Filed 01/06/21   Entered 01/06/21 19:28:06   Page 1 of 6
Case 08-32228-mvl13 Doc Filed 01/06/21   Entered 01/06/21 19:28:06   Page 2 of 6
Case 08-32228-mvl13 Doc Filed 01/06/21   Entered 01/06/21 19:28:06   Page 3 of 6
Case 08-32228-mvl13 Doc Filed 01/06/21   Entered 01/06/21 19:28:06   Page 4 of 6
 Case 08-32228-mvl13 Doc Filed 01/06/21              Entered 01/06/21 19:28:06         Page 5 of 6




                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In Re:                                             Case No. 08-32228-mvl13

 Richards Lee Legans
                                                    Chapter 13
 Gail Elaine Legans

 Debtors.                                           Judge Michelle V. Larson

                                  CERTIFICATE OF SERVICE

I certify that on January 6, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Weldon Reed Allmand, Debtors’ Counsel
          dallasecf@allmandlaw.com

          Caitlyn Nicole Wells, Debtors’ Counsel
          caitlyn@kblawtx.com

          Thomas Powers, Chapter 13 Trustee
          cmecf@dallasch13.com

          Office of the United States Trustee
          ustpregion06.da.ecf@usdoj.gov

I further certify that on January 6, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Richards Lee Legans, Debtor
          3209 Parliament St
          Irving, TX 75062
Case 08-32228-mvl13 Doc Filed 01/06/21    Entered 01/06/21 19:28:06    Page 6 of 6




      Gail Elaine Legans, Debtor
      3209 Parliament St
      Irving, TX 75062

Dated: January 6, 2021                   /s/ D. Anthony Sottile
                                         D. Anthony Sottile
                                         Authorized Agent for Creditor
                                         Sottile & Barile, LLC
                                         394 Wards Corner Road, Suite 180
                                         Loveland, OH 45140
                                         Phone: 513.444.4100
                                         Email: bankruptcy@sottileandbarile.com
